 


109 HR 3141 IH: To direct the President to terminate the designation of Brazil as a beneficiary developing country for purposes of title V of the Trade Act of 1974.
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3141 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Kirk introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To direct the President to terminate the designation of Brazil as a beneficiary developing country for purposes of title V of the Trade Act of 1974. 
 
 
1.Termination of designation of Brazil as a beneficiary developing country for purposes of title V of the Trade Act of 1974In accordance with subsections (d) and (f)(2) of section 502 of the Trade Act of 1974 (19 U.S.C. 2462(d) and (f)(2)), the President shall terminate the designation of Brazil as a beneficiary developing country for purposes of title V of the Trade Act of 1974 (19 U.S.C. 2461 et seq.; relating to generalized system of preferences), effective not later than 90 days after the date of the enactment of this Act.   
 
